In a habeas corpus proceeding, the relator (who is a patient in the Matteawan State Hospital) appeals, as limited by his brief, from so much of an order of the Supreme Court, Dutchess County, dated February 28, 1963 and entered March 7, 1963, as denied his application to direct the respondent Superintendent to release from the relator’s funds sufficient moneys to enable *846the relator to .pay an independent psychiatrist whom relator desired to retain to aid him in the prosecution of this proceeding. Appeal dismissed, without costs. This appeal is not from an order refusing to grant a writ or from a judgment made upon the return of a writ. The appeal is from an intermediate order made in the habeas corpus proceeding; the order, to the extent here pertinent, merely denied incidental relief. Such order is not embraced within the appeals authorized by statute in a habeas corpus proceeding ( CPLR, § 7011). In any event, the denial of that part of the motion seeking release of the funds in question was proper. In the habeas corpus proceeding the relator cannot seek a release of property. The sole purpose of a habeas corpus proceeding is to inquire into the cause of imprisonment or restraint of the person; and the sole inquiry is whether the mandate, by'virtue of which the person is detained, is Void (People ex rel. Hubert v. Kaiser, 150 App. Div. 541, affd. 206 1ST. Y. 46; People ex rel. Rosen v. Warden of City Prison, 234 App. Div. 349). Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.